FILED
                             NOT FOR PUBLICATION                            JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROGER HANSEN; et al.,                            No. 12-15206

               Plaintiffs - Appellants,          D.C. No. 3:10-cv-08224-GMS

  v.
                                                 MEMORANDUM *
UNITED STATES DEPARTMENT OF
AGRICULTURE; THOMAS JAMES
VILSACK, in his official capacity as
Secretary of Agriculture,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Roger, Connie, Logan, and Jeanette Hansen (the “Hansens”) appeal pro se

from the district court’s summary judgment in their action challenging the denial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of their application under the Federal Land Policy and Management Act for an

easement for a water distribution system. We have jurisdiction under 28 U.S.C.

§ 1291. We review do novo, San Luis & Delta-Mendota Water Auth. v. United

States, 672 F.3d 676, 699 (9th Cir. 2012), and we affirm.

      The district court properly granted summary judgment because the Hansens

failed to raise a genuine dispute of material fact as to whether the decision denying

their application for an easement was arbitrary, capricious, an abuse of discretion,

or otherwise unlawful based on the factors considered, the evidence reviewed, and

the explanation provided by the agency. See id. at 699-70 (setting forth limited

and specific grounds warranting reversal of an agency’s decision under the terms

of the Administrative Procedures Act, and noting that agency’s decision should be

sustained if the agency articulated a rational connection between the facts found

and the conclusions made); see also 43 U.S.C. § 1761(c)(1) (setting forth

conditions for issuance of a permanent easement for a water conveyance system).

      The Hansens’ contentions regarding the agency’s refusal to administratively

review the denial of their application, the reliability of the agency’s air photo

analysis, and the agency’s use of the word “indicate” in the denial of their

application are unpersuasive.

      AFFIRMED.


                                           2                                        12-15206